IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                           Magistrate Judge Kathleen M. Tafoya

Civil Action No. 10–cv–00256–MSK–KMT


WILDEARTH GUARDIANS,

       Plaintiff,

v.

KEN SALAZAR, in his official capacity as Secretary, U.S. Department of the Interior,

       Defendant.


              ORDER SETTING RULE 16(b) SCHEDULING CONFERENCE
                      AND RULE 26(f) PLANNING MEETING


       This case has been referred to Magistrate Judge Kathleen M. Tafoya by District Judge
Marcia S. Krieger, pursuant to the Order of Reference filed February 11, 2010. See 28 U.S.C.
§636(b)(1)(A) and (B) and Fed. R. Civ. P. 72(a) and (b).

       IT IS HEREBY ORDERED:

       (1) The court shall hold a Fed. R. Civ. P. 16(b) scheduling and planning conference on

                                         May 4, 2010, at
                                  10:15 a.m. (Mountain Time).


The conference shall be held in Courtroom C-201, Second Floor, of the Byron Rogers U.S.
Courthouse, 1929 Stout Street, Denver, Colorado. If this date is not convenient for any party1,
he or she shall file a motion to reschedule the conference to a more convenient time. Please
remember that anyone seeking entry into the Byron Rogers United States Courthouse will
be required to show valid photo identification. See D.C.COLO.LCivR 83.2B.


       1
        The term “party” as used in this Order means counsel for any party represented by a
lawyer, and any pro se party not represented by a lawyer.
       A copy of instructions for the preparation of a scheduling order and a form scheduling
order can be downloaded from the Court’s website at www.co.uscourts.gov/forms-frame.htm
(Click on “Civil Forms” in the blue box at the top of the screen and scroll down to the bold
heading “Standardized Order Forms”). Parties shall prepare the proposed scheduling order in
accordance with the Court’s form.

       The parties shall submit their proposed scheduling order, pursuant to District of Colorado
Electronic Case Filing (“ECF”) Procedures V.L., on or before:

                                  5:00 p.m. (Mountain Time) on
                                          April 27, 2010.


Attorneys and/or pro se parties not participating in ECF shall submit their proposed scheduling
order on paper to the Clerk’s Office. However, if any party in the case is participating in ECF, it
is the responsibility of that party to submit the proposed scheduling order pursuant to the District
of Colorado ECF Procedures.

         The plaintiff shall notify all parties who have not yet entered an appearance of the date
and time of the scheduling/planning conference, and shall provide a copy of this Order to those
parties.

        (2) In preparation for the scheduling/planning conference, the parties are directed to
confer in accordance with Fed. R. Civ. P. 26(f), on or before:

                                           April 13, 2010.


The court strongly encourages the parties to meet face to face, but should that prove impossible,
the parties may meet by telephone conference. All parties are jointly responsible for arranging
and attending the Rule 26(f) meeting.

        During the Rule 26(f) meeting, the parties shall discuss the nature and basis of their
claims and defenses and the possibilities for a prompt settlement or resolution of the case, make
or arrange for the disclosures required by Fed. R. Civ. P. 26(a)(1), and develop their proposed
scheduling/discovery plan. The parties should also discuss the possibility of informal discovery,
such as conducting joint interviews with potential witnesses, joint meetings with clients,
depositions via telephone, or exchanging documents outside of formal discovery.

      In those cases in which: (i) the parties’ substantive allegations involve extensive
computer-generated records; (ii) a substantial amount of disclosure or discovery will involve

                                                 2
information or records in electronic form (i.e., e-mail, word processing, databases); (iii) expert
witnesses will develop testimony based in large part on computer data and/or modeling; or (iv)
any party plans to present a substantial amount of evidence in digital form at trial, the parties
shall confer regarding steps they can take to preserve computer records and data, facilitate
computer-based discovery and who will pay costs, resolve privilege issues, limit discovery costs
and delay, and avoid discovery disputes relating to electronic discovery. The parties shall be
prepared to discuss these issues, as appropriate, in the proposed Scheduling Order and at the
scheduling and planning conference.

       These are the minimum requirements for the Rule 26(f) meeting. The parties are
encouraged to have a comprehensive discussion and are required to approach the meeting
cooperatively and in good faith. The parties are reminded that the purpose of the Rule 26(f)
meeting is to expedite the disposition of the action, discourage wasteful pretrial activities, and
improve the quality of any eventual trial through more thorough preparation. The discussion of
claims and defenses shall be a substantive, meaningful discussion.

       The parties are reminded that pursuant to Fed. R. Civ. P. 26(d), no discovery shall be
sought prior to the Rule 26(f) meeting.

       (3) The parties shall comply with the mandatory disclosure requirements of Fed. R. Civ.
P. 26(a)(1) on or before:

                                           April 27, 2010.


Counsel and parties are reminded that mandatory disclosure requirements encompass computer-
based evidence which may be used to support claims or defenses. Mandatory disclosures must
be supplemented by the parties consistent with the requirements of Fed. R. Civ. P. 26(e).
Mandatory disclosures and supplementation are not to be filed with the Clerk of the Court.

        (5) All parties are expected to be familiar with the United States District Court for the
District of Colorado Local Rules of Practice (D.C.COLO.LCivR.). Copies are available from
Office of the Clerk, United States District Court for the District of Colorado, or through the
District Court’s web site: www.cod.uscourts.gov.




                                                 3
      All out-of-state counsel shall comply with D.C.COLO.LCivR. 83.3 prior to the
Scheduling/Planning Conference.

       Dated this 11th day of February, 2010.

                                                    BY THE COURT:




                                                    Kathleen M. Tafoya
                                                    United States Magistrate Judge




                                                4